Case 1:20-cv-00145-H-BU Document 21 Filed 02/02/21 Page 1iof1i PagelD 166

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
ABILENE DIVISION
ROBERT DAMIAN JOYCE,
Plaintiff,
V. No. 1:20-CV-145-H-BU

STATE OF TEXAS, et al.,

 

Defendants.

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

United States Magistrate Judge John R. Parker made Findings, Conclusions, and a
Recommendation (FCR) in this case on December 2, 2020. Dkt. No. 19. Judge Parker
recommended that the Court deny Robert Damian Joyce’s two motions to certify a class
action. Dkt. Nos. 5, 16; Jd. at 7. No objections to the FCR were filed.’ The District Court
has therefore reviewed the proposed FCR for clear error. Finding none, the Court accepts
the FCR of the United States Magistrate Judge. Accordingly, Joyce’s motions to certify a
class action are denied.

So ordered on February f%, 2021.

Cy [bo bebe

S WESLEY HENDRIX
TED STATES DISTRICT JUDGE

 

 

1 Where no specific objections are filed within the 14-day period, the Court reviews the Magistrate
Judge’s findings, conclusions, and recommendations only for clear error. Fed. R. Civ. P. 72(b)(3);
see also Wilson v. Smith & Nephew, Inc., No. 3:12-CV-1063-B, 2013 WL 1880770, at *1 (N.D. Tex.
May 6, 2013).

 
